 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 6th day of
August 2020, between NOVO INTEGRATED SCIENCES, INC., a Nevada Corporation (the
“Company”) located at 11120 NE 2nd Street, Suite 200, Bellevue, Washington
98004, and CHRISTOPHER DAVID, an individual residing in Washington State,
currently acting as the Companies’ President and Director (the “Executive”).

 

RECITALS

 

WHEREAS, the Company is a U.S. publicly traded corporation, listed and quoted
through the OTC Markets Group, that develops and provides services and products
related to the healthcare sector; and

 

WHEREAS, the Executive (i) currently serves as the Company’s President, a
position he has filled for the Company since May 10, 2015 with Mr. David’s
relationship with the Company being in good standing as of the date of this
Agreement, and (ii) has knowledge and abilities useful to the Company; and

 

WHEREAS, the Company desires to execute this Employment Agreement (the
“Agreement”) with Mr. David, which allows Mr. David to remain fulfilling the
roles and responsibilities as the company’s President under the terms and
conditions as provided for in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises between the parties, the
parties agree as follows:

 

1. Recitals. The recitals as stated in the preamble are true and correct and
incorporated herein by reference.

 

2. Term of Agreement. This Agreement shall be effective as of August 6, 2020 and
shall remain in full force and effect until the termination provisions,
contained in paragraph 6, are met.

 

3. Duties. During the term of this Agreement, the Executive shall devote a
sufficient amount of Executive’s time, skill, and experience to manage the
Company as its President, which is both an Executive Management and a Corporate
Officer position. The Executive shall have all the usual powers of a President.
This Agreement is entered into solely for the purpose of providing specific
compensation to Executive for the provision of future services to the Company
for the period of the Term. The terms and conditions of Executive’s performance
of his duties shall be subject to the Board’s supervision at all times and such
terms are not addressed in this Agreement. The Parties shall maintain an open
relationship with clear communication and clear determination of duties.

 

4. Compensation. At commencement of the Term of this Agreement, the Company
shall pay to Executive the following incentive compensation:

 

  (a) A monthly salary of $8,000;         (b) The Executive shall be granted
options to purchase of Five Million Seven Hundred Fifty Thousand (5,750,000)
shares of the Company’s common stock with a per option exercise price of thirty
cents ($0.30), a grant date of August 6, 2020, a vest date of August 6, 2020,
and an expiration date of August 6, 2025 (5-years from grant date), without
further action. In the event the number of authorized shares is altered,
pursuant to stock splits, initial public offerings, or other activity, all
shares granted to the Executive hereunder shall be adjusted proportionately.

 

 

Page |2  

 

5. Executive Benefits. The Executive is entitled to such other Executive
Benefits as shall be determined by the Board, from time to time.

 

6. Termination. This Agreement shall be terminated as defined herein, when
either (i) upon the effective date the Company’s common stock is uplisted to a
national exchange (NASDAQ or NYSE); or (ii) upon the effective date the
Company’s current CEO, Mr. Robert Mattacchione, is no longer the Company’s CEO.

 

In addition, the Company may terminate Executive at any time, with or without
cause, provided however, if the Executive is terminated without cause:

 

  (a) the stock option compensation paid hereunder shall be deemed granted and
fully vested and is not subject to revocation or return.

 

The term “cause” shall mean the Executive must have (i) been willful, gross or
persistent in Executive’s inattention to Executive’s duties or the Executive
committed acts which constitute willful or gross misconduct and, after written
notice of the same has been given to the Executive and he has been given an
opportunity to cure the same within thirty (30) days after such notice; or (ii)
found guilty of having committed actual fraud against the Company.

 

7. Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by certified mail to the
Executive’s address listed below, unless written notice of a change of address
has been provided to the Company:

 

  Christopher David   XXXXX XXXXX XX   Bellevue, Washington 98004

 

8. Miscellaneous. Failure of either party to assert any of its rights under this
Agreement shall not constitute a waiver of its rights. The waiver by any party
of a breach of any provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by any party. This Agreement
shall inure to the benefit of, and be binding on, the parties and their
successors, heirs, personal representatives, and assigns. This instrument
contains the entire agreement of the parties. It may not be changed orally but
only by an agreement in writing signed by any party against whom enforcement of
any waiver, change, modification, extension, or discharge is sought. If any
provisions of this Agreement are declared invalid and unenforceable, the
remainder of this Agreement shall continue in full force and effect. This
Agreement shall be construed, interpreted, governed, and enforced in and under
the laws of the state of Washington except as otherwise provided in this
Agreement. Paragraph headings are inserted only for convenience and are not to
be construed as part of this Agreement or a limitation of the scope of the
paragraph to which they refer.

 

9. Attorneys’ Fees. In the event that either Party hereto commences litigation
against the other to enforce such party’s rights hereunder, the prevailing party
shall be entitled to recover all costs, expenses and fees, including reasonable
attorneys’ fees (including in-house counsel), paralegals’, fees, and legal
assistants’ fees through all appeals.

 

10. Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile transmission, each of which shall be deemed to be an original
instrument, but all of which taken together shall constitute one and the same
agreement. Facsimile signatures shall be deemed to be original signatures for
all purposes.

 

 

Page |3  



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

By: Company   By: Employee             /s/ Robert Mattacchione     /s/
Christopher David   Robert Mattacchione     Christopher David   CEO and BOD
Chairman     Individual

 

[Remainder of Page Intentionally Blank]

 

 

 

 